341 F.2d 301
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LYON, INCORPORATED, Respondent.
No. 21478.
United States Court of Appeals Fifth Circuit.
Feb. 23, 1965.

Paul M. Thompson, Atty., N.L.R.B., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Arnold Ordman, Gen. Counsel, Allison W. Brown, Jr., Atty., N.L.R.B., Washington, D.C., for petitioner.
Richard C. Keenan and Kullman & Lang, New Orleans, la., for respondent.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The record before us requires an enforcement of the order of the National Labor Relations Board.  Accordingly, the order will be


2
Enforced.